Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a cylindrical laboratory apparatus capable of isolating cells, classified in B01L 2300/0832
II. Claims 7-22 , drawn to a method for isolating a trophoblast, classified in C12N 5/0605.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the inventions are distinct structurally and functionally. Invention I can be used as a stirring rod or as a hydrogel mold; it does not necessarily have to be used to isolate trophoblast cells as required by Invention II.  The trophoblast cells mentioned in the isolation method of Invention II can be isolated using a scalpel instead of the apparatus of Invention I.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions differ structurally and functionally.  The apparatus can be used as a stir rod or a hydrogel mold instead of a tool used to isolate a trophoblast cell.  As such, a search of such a generic apparatus as claimed does not inherently produce relevant art that would also address the limitations of the method.  Further, the inventive entities would be classified differently in the CPC scheme and require searches that were not coextensive.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

During a telephone conversation with Timothy Capria on September 12, 2022 a provisional election was made without traverse to prosecute Invention II, claims 7-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Applicants Instant Set of Claims



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolokoltsova “Isolation and characterization of trophoblast from enzymatic explants of human term placenta” Human Cell (2017) 30: 249-257.

Kolokoltsova teaches harvesting a placental villous tissue explant from a detached normal placenta (Page 251, isolation protocol); culturing the placental villous tissue explant in a culture medium under conditions suitable for proliferation of trophoblasts (Page 251, isolation protocol); and isolating a trophoblast cell using the laboratory apparatus of claim 1 to form an isolated trophoblast cell.  The laboratory apparatus/glass cloning cylinder in Figure 1 on Page 252 is a hollow structure with a first open end a second open end.  The culture medium (a lubricant) coats the first open end which is configured for placement over the cell (Page 252, Figure 1) as in instant Claim 7, obtaining a detached normal placental (Page 251, Isolation Protocol), Kolokoltsova states that term placentas were collected. As such, collecting the term placentas, stated to have villous tissue, inherently comprises cotyledons because the villous tissue reside within the cotyledons.  Kolokoltsova teaches that villi are harvested from surrounding tissue which would include the cotyledons which encase the villi (Page 251, Isolation protocol) as in instant Claim 8, further comprising treating the isolated trophoblast cell with an enzyme solution comprising trypsin (Page 251, Isolation of trophoblasts from enzymatic-explants—method 2 Section) as in instant Claim 9, the isolating step further comprises placing the first open end of the laboratory apparatus over the trophoblast cell (Page 252, Figure 1) as in instant Claim 10, obtaining a detached normal placental (Page 251, Isolation Protocol), Kolokoltsova states that term placentas are collected; thus inherently contain multiple cotyledons which surround the villi.  Kolokoltsova teaches that villi are harvested from surrounding tissue which would include the cotyledons which encase the villi (Page 251, Isolation Protocol), culturing the placental villous tissue explant in a culture medium under conditions suitable for the proliferation of trophoblasts (Page 251, Isolation Protocol), placing the first open end of the laboratory apparatus over a colony of trophoblast cells to form an isolated colony; treating the isolated trophoblast cells with an enzyme solution (Page 251, Isolation of trophoblasts from enzymatic-explants (method 2) as in instant Claim 11, wherein the harvesting step further comprises sectioning the placental villous tissue explant into pieces (Page 251, Isolation Protocol) as in instant Claim 12, wherein the culture medium comprises fetal bovine serum (FBS) an antibiotic (Page 251, Isolation Protocol) as in instant Claim 13, wherein the culture medium comprises FBS and a solution of penicillin-streptomycin (Page 251, Isolation Protocol and 250, Materials Section) as in instant Claim 14, wherein the placental villous tissue explant is cultured in 10 mls of culture medium (Page 251,Isolation Protocol) as in instant Claims 15-16, Kolokoltsova teaches that the cells are isolated at days 15-17; during this whole process, the cells in the culture medium for 15-17 days (Page 252, Results Section, Trophoblasts from microvillous enzymatic-explants method 2) as in instant Claims 17-18, staining the isolated trophoblast cells with cytokeratin 7 to verify identify and purity (Page 252, Immunophenotypic characterization of isolated trophoblast cells section) as in instant Claim 19. 

The reference anticipate the claim limitations

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11,20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kolokoltsova “Isolation and characterization of trophoblast from enzymatic explants of human term placenta” Human Cell (2017) 30: 249-257 in view of Mazzoletti et al. “In Vivo Target Validation by Inducible RNAi in Human Xenograft Mouse Models, in Target Identification and Validation in Drug Discovery:  Methods and Protocols, 325, 325-337, 2013.  Mazzoletti is featured in applicant’s IDS dated 12/14/2021

Kolokotsova applies as above to teach claim 11.  Kolokotsova teaches the use of a cloning cylinder to isolate trophoblast cells (Page 252, Figure 1).  Kolokotsova does not specifically teach the limitations for claims 20-22 which detail how the cloning cylinder is specifically used in order to isolate cells.  However, Mazzoletti specifically teaches the claimed methods present in claims 20-22 of using cloning cylinders in order to isolate desired colonies of cells.  Mazzoletti teaches adding trypsin-EDTA (Page 330).  A artisan would have been motivated to have added trypsin-EDTA in order to remove the target cells from the culture system (Page 330) so that the cells can be harvested as in instant Claim 20, Page 330 of Mazzoletti teaches that culture medium is removed from the cells before the trypsin-EDTA is added.  An artisan would have been motivated to have removed culture medium because it is well known that the serum within the culture medium inhibits the activity of the trypsin-EDTA as in instant Claim21,  Mazzoletti teaches that trypsin is added inside the cylinder through the second open end (Page 330).  An artisan would have been motivated to have added the trypsin-EDTA within the cylinder in order to better isolate the trophoblasts within the cylinder (Page 330) as in instant Claim 22
Mazzoletti does not specifically state that the  amount of trypsin-EDTA used in the solution is 0.05 percent.  However, MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed trypsin-EDTA concentration is critical.  Absent such evidence, it would have been obvious for an artisan of ordinary skill at the time of effectively filing Mazzoletti to try a finite number of possible concentrations of trypsin-EDTA to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the amount of trypsin-EDTA to use was long established in the art as demonstrated by Mazzoletti.  Thus, Mazzoletti renders the instantly claimed concentration of trypsin-EDTA above.   
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or t combine prior art reference teachings to arrive at the claimed invention.”  

In the present situation, rationales A, B, C, D, E are applicable.  Kolokoltsova teaches trophoblast isolation using a cylinder.  Mazzoletti teaches the process of isolation using cloning cylinders.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.   The cited prior art meets the criteria set forth in the both Graham and KSR.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632